The construction given to the statute by the Court of Appeals finds further support in a decision of this court in Lee v. Cunningham, 234 Ala. 639, 176 So. 477, and by the United States Supreme Court in Raley  Bros. v. Richardson, 264 U.S. 157,44 S.Ct. 256, 68 L.Ed. 615, involving a tax on a merchandise broker. Though there are expressions in the opinion of the Court of Appeals which are at variance with the ruling here in Ex parte State of Alabama (In re: State of Alabama v. Thomas Stein) 29 Ala. App. 565, 199 So. 11, present term, and not to be approved, yet the conclusion reached by the Court of Appeals in the instant case is correct and the writ is due to be denied.
Writ denied.
All Justices concur.